Title: To John Adams from John Quincy Adams, 12 June 1812
From: Adams, John Quincy
To: Adams, John



N. 14.
My Dear Sir.
St: Petersburg 12. June 1812

Within a few days I have received your kind favours of 19. Feby: and 10. Decr: last; the first of which was forwarded to me by Mr Hall, from Gothenburg, and the last by Mr Russell from London—Mr Hall came from Boston to Gothenburg, and has since arrived here in the Minerva, a vessel belonging to Mr W. R. Gray—he brought your letter of 19 Feby. and although from thence he transmitted it by the Post, I believe it had not been opened before it came to my hands—Mr Russell informs me that your letter of 10. Decr: together with one of 8 Decr: from my dear Mother, were enclosed originally under cover to Mr Barlow—That they were taken by an English Cruizer, on board the ship John, bound from Baltimore to Bordeaux, and were opened, at the admiralty Court in London—How far Sir William Scott was edified by your remarks upon the Liberties which the Gentlemen called Emperors and Kings take with the correspondence of us Republicans I have not learnt; but it seems he was willing to give another proof of the generosity of the world, by permitting the letter to be taken out of his Court and forwarded to its true destination after having had the benefit of reading it himself.
In the days of Demosthenes, we read that the Republican Athenians once intercepted certain Letters from that Gentleman, king Philip of Macedon, with whom they were at War, and who was but too successfully plotting their destruction—The public letters they naturally and justly considered as lawful prize; but when they came to that for Olympias, they transmitted it to her, unopened and untouched—This I think may pass for generosity—More generosity than I am afraid than the Admiralty Courts of any Modern State, monarchical or Republican would ever display.—Why is it that for an example of that delicacy and decorum of manners, which mankind in all ages have admired and celebrated, we must look back five Centuries before Christianity, and to a pure Democracy?
I shall follow your advice, and be very careful of your my opinions of the Common Law—One of my Motives for declining a judicial Station, was to avoid the duty of producing them to the public in a manner which might have a tendency to disturb the public tranquility—I have neither weight of influence nor energy of character enough to undertake the reformation of the moral and legal Code of my Country, though I think I have discernment enough to perceive defects in them, which a Man like those “qu’on ne trouve plus que dan les vies de Plutarque” might reform—When the present Mr John Lowell took his second degree at Cambridge (Anno Domini 1789) that he delivered a part in a forensic dispute, in which he said that with regard to any principles relating to the liberties of the People, you might as well take the Court Calendar Odes of the Poet Laureate for an Authority as Blackstone’s Commentaries This was about the time too when Mr Harrison Gray Otis said in a public Oration to the town of Boston that words only made the difference between Punic Faith and British Plausibility—English Laws, and English Virtue were not at that time in high repute at Harvard and Faneuil Halls—Now, it would not be safe at either of those places to utter such opinions—I know not that I ever could have concurred in them to their full extent—The Common Law has some admirable Institutions, some excellent principles, and many valuable usages, which our Countrymen enjoy—God forbid they should ever be deprived of them or become disgusted with them—For the sake of the good contained in them, I had rather tolerate much infirmity, and much evil, connected perhaps inseparably with them, than launch forth upon innovation, which I could not controul, and which might sweep away good and evil without discrimination.
I perceive by the Newspapers and other publications from America that the Supreme Judicial Court of Massachusetts have decided that the Common Law, does not apply to that Commonwealth, in certain cases of Libel—And that the Governor of the State questions the propriety of their decision—As represented by him, it appears to me so extraordinary, that although I have no reason to doubt his accuracy, I feel under an absolute necessity of hesitating in my assent to his Conclusions—For the protection of individual good-name against diffamation—One Law for members of the Legislature and the Supreme Executive; and another Law for Judges and Officers not eligible by the People!—Is that the Constitution of Massachusetts?—Is that the Nature of our Government?—divers weights, a great and a small! divers measures, a great and a small!—And this Law, subtilized out of the Massachusetts Constitution, by Judges upon the Bench!...A hedge for themselves; and the unsheltered tempest for others!—Can those things be?
Your extract of the letter from Monticello gave me pleasure—As to the Work’s not having so much Vogue as an author’s paternal feelings might wish, I shall easily reconcile mine to its destiny—Had it been more successful it would certainly have allowed me less future tranquility—That it should have no artificial bolstering from cabaling friends or puffers I was fully determined—From the natural decision of the public upon its merits I shall not appeal.
I have lately received from Mr Samuel Willows, at London a letter informing me that a new dividend of one shilling on the pound had been made of the Estate of Bird Sausage and Bird, and that he had received and held subject to my order at thirty days sight £173 Sterling being the part of the dividend due to me—He advises at the same time that it be drawn for from here rather than from the United States, as at a less unfavourable rate of Exchange—I believe his calculation is correct, but the rate of Exchange is very unfavourable for drawing upon England, here, and indeed every where—Or rather the English paper Currency is so depretiated that a pound Sterling is intrinsically worth exactly a pound lawful money of New-England—So that the Spanish Silver Dollar, which they coin over again and call a Bank Token, passes current in London as it does in Boston for six shillings.—I shall draw upon Mr Williams, at as favourable an exchange as I can obtain, and will request my brother to pay you six hundred dollars on this account, for which I must request you to have the goodness to acknowledge as the dividend upon Bird Savage and Bird’s effects declared at London in March 1812.—By the present exchange here it will not quite neet 600 Dollars, but within ten Dollars of it, and I think there is no prospect that it would produce more, either by waiting here, or by drawing for it from America.
We are all in tolerable health—though the Winter has scarcely yet disappeared.—I say nothing of the Assemblages of Emperors, Kings, Princes, Generals and Ambassadors, lowering in the North of Europe—Nor of the Millions destined to fatten the Corn-fields with their blood.—Would to God, I had as little to think upon the subject as I have to say.
I am Dear Sir, ever faithfully and dutifully your’s
A.